United States OMB Number Securities and Exchange Commission 3235-0058 Washington, D.C. 20549 SEC FILE NUMBER FORM 12b-25 001-35675 CUSIP NUMBER Notification of Late Filing (Amendment No. 0 )* (Check one): RForm 10-K ¨Form 20-F ¨Form 11-K ¨Form 10-Q¨Form 10-D ¨Form N-SAR ¨Form N-CSR For Period Ended: December 31, 2015 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR FortheTransitionPeriodEnded: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
